DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-32 and species of a PEG or a polysiloxane that terminates with -NH2 groups, and a crosslinked polyrotaxane in the reply filed on 10/24/2022 is acknowledged.  
Claims 6, 15-25, 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
Claim Objections
Claim 2 objected to because of the following informalities: the expression of claim 2 is inaccurate because a crosslinked polyrotaxane does not comprise a polyrotaxane and a crosslinker. The polyrotaxane and the crosslinker have to react to formed crosslinked form and both lose their original characteristic. A language such as “a reaction product of” or “formed by reacting” is suggested. Appropriate correction is required.
Claim 4-5 objected to because of the following informalities: “terminates” should be “terminated”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5, 7, 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a PEG or a polysiloxane that terminates with one or more -NH2 groups”. It is unclear if the PEG is terminated with -NH2 or not. For purposes of expediting prosecution, the claim is interpreted as PEG is terminated with -NH2. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 1-50, and the claim also recites 5-40 and 20-30 which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation 0.5-10, and the claim also recites 2-8 and 4-6 which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-12, 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2020/0325070) in view of Reddy et al (US 2006/0086503).
Claim 1-5, 7-12, 27-31: Patel teaches a cement slurry for well cementing comprising a cement, a crosslinked polyrotaxane [0023, 0028, 0048-0053, 0039, 0064, 0068]. The suspending agent reads on a viscosifier.
Patel does not teach a gas generating compound.
However, Reddy discloses a cement composition for subterranean cementing operations and teaches including a gas generating additive such as azodicarbonamide to modify mechanical property [0002, 0031, 0042-45]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a gas generating compound to modify mechanical property. 
Claim 26: Patel teaches the amount of crosslinked polyrotaxane is 1.5 wt% of the cement composition (table 1). 
Patel does not teach the polyrotaxane is added into the cement in a form of slurry nor the content of the polyrotaxane in the slurry.
However, how the polyrotaxane is added to the cement is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the limitation related to a product-by-process (in this case, the content of the polyrotaxane in the slurry) has no patentable weight.  
Claim 32: Patel is silent with respect to the property of the composition. However, the combination of teachings from Patel and Reddy have rendered obvious the instantly claimed ingredients. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2020/0325070) in view of Reddy et al (US 2006/0086503) and further in view of Hayashi et al (US 8,580,906) or Ito et al (US 7,622,527).
Patel and Reddy teach the limitation of claim 2, as discussed above.
Patel and Reddy do not teach the crosslinker being cyanuric chloride.
However, Hayashi or Ito teaches the crosslinker for a crosslinked polyrotaxane can be cyanuric chloride. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize cyanuric chloride to crosslink polyrotaxane because it is recognized in the art that cyanuric chloride is a suitable crosslinker for polyrotaxane. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763